DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 24-44 responded on June 13, 2022 are pending, claims 24 and 37-43 are amended, claim 44 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed June 13, 2022, with respect to the rejection(s) of claims 24 and 37 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al. (3GPP TS 23.501 V1.5.0 (2017-11), hereinafter "3GPP") in view of Di Girolamo et al.(US 10,849,189 B2, hereinafter "Girolamo").
Regarding claim 24, 3GPP disclose a method comprising:
receiving, by a policy control function (PCF) from an application function (AF), a request, wherein the request further comprises information to identify traffic (3GPP, pg. 68 the AF may request to get notified about events related with PDU Sessions. The AF requests are sent to the PCF via N5, Such AF requests may contain at least: Information to identify the traffic to be routed. The traffic can be identified in the AF request);
according to the request, generating, by the PCF, rules for multiple sessions associated with the traffic, wherein the rules (3GPP, pg. 68 Based on the information about the N6 traffic routing requirements the PCF determines traffic steering policy IDs sent to SMF that each corresponds to a steering behavior which is preconfigured on the SMF or UPF, The N6 traffic routing requirements are related to the mechanism enabling traffic steering in the local access to the DN. They are expected to correspond to local rules configured in the UPFs in order to support traffic steering); and
sending, by the PCF, the rules to a session management function (SMF) (3GPP, pg. 68 Based on the information about the N6 traffic routing requirements the PCF determines traffic steering policy IDs sent to SMF that each corresponds to a steering behaviour which is preconfigured on the SMF or UPF). 
3GPP discloses a common application (3GPP, pg.133 5.22.3, services are based an interaction with an Application Server (i.e. common application) and between the Application Server and the PCF over Rx/N5 interface) but  does not explicitly discloses a request indicating that a common application location is to be selected or reselected from at least one application location included in the request; the rules indicates that the common application location is to be selected or reselected from the at least one application location included in the rules; a session management function (SMF) for a selection or reselection of the common application location from the at least one application location during a selection or reselection of user plane (UP) paths for the multiple sessions, wherein the UP paths include the common application location and one or more user plane functions (UPFs), the common application location being different from the one or more UPFs.
Girolamo from the same field of endeavor discloses a request indicating that a common application location is to be selected or reselected from at least one application location included in the request; the rules indicates that the common application location is to be selected or reselected from the at least one application location included in the rules (Girolamo, Fig. 15 SCEF (i.e. AF) send SCS/AS request to NF2 (i.e. PCF), retrieve UE application flow information (i.e. rules) also see Col. 4 line 39-42 the definition of same service (i.e. common application location) ); a session management function (SMF) for a selection or reselection of the common application location from the at least one application location during a selection or reselection of user plane (UP) paths for the multiple sessions, wherein the UP paths include the common application location and one or more user plane functions (UPFs), the common application location being different from the one or more UPFs (Girolamo, Fig. 5 assisting the core network in selecting the most efficient user plane path, Col 8. Line 55-60 if the UE changes its user plane storage, as well as workload consolidation and location path (labelled as squares no. 1-9), the SCSI AS providing the service (marked as circle no. 2) may need to be changed to another SCS/AS based upon mobility/location and load balancing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified specific services management disclosed by 3GPP and service and session continuity disclosed by Girolamo with a motivation to make this modification in order to improve the (re )selection decisions (Girolamo, Col. 12 line 67).	
Regarding claim 25, 3GPP further discloses wherein each of the at least one application location is expressed as a data network access identifier (DNAI) which provides access to an application server associated with the traffic (3Gpp, pg. 67 An Application Function (AF) may send requests to influence SMF routing decisions for traffic of PDU Session. The AF requests may  influence UPF (re)selection and allow routing user traffic to a local access to a Data Network (identified by a DNAI)). 
Regarding claim 26, 3GPP further discloses wherein the information to identify the traffic comprises a data network name (DNN) associated with the traffic (3GPP, pg. 68 Information to identify the traffic to be routed. The traffic can be identified in the AF request by - Either a DNN and possibly slicing information (S-NSSAI) or an AF-Service-Identifier).
Regarding claim 27, 3GPP discloses wherein the information to identify the traffic comprises a single network slice selection assistance information (S-NSSAI) associated with the traffic (3GPP, pg. 68 Information to identify the traffic to be routed. The traffic can be identified in the AF request by - Either a DNN and possibly slicing information (S-NSSAI) or an AF-Service-Identifier).
Regarding claim 28, 3GPP further discloses wherein the information to identify the traffic comprises traffic filter information used to identify the traffic (3GPP, pg. 68 an application identifier or traffic filtering information (e.g. 5 Tuple). The application identifier refers to an application handling UP traffic and is used by the UPF to detect the traffic of the application).
Regarding claim 29, 3GPP further discloses wherein the traffic filter information comprises an IP 5 tuple (3GPP, pg. 68 an application identifier or traffic filtering information (e.g. 5 Tuple)).
Regarding claim 30, 3GPP further discloses wherein the traffic filter information indicates how to detect the traffic (3GPP, pg. 68 The application identifier refers to an application handling UP traffic and is used by the UPF to detect the traffic of the application).
Regarding claim 31, 3GPP further discloses wherein the information to identify the traffic comprises an application ID associated with the traffic (3GPP, pg. 68 The application identifier refers to an application handling UP traffic and is used by the UPF to detect the traffic of the application).
Regarding claim 32, 3GPP further discloses wherein the request further comprises information on the UE group which the traffic is associated with (3GPP, pg. 68 Such AF requests may contain at least: Information on the UE(s) whose traffic is to be routed. This may correspond to: groups of UEs identified by an External Group Identifier).
Regarding claim 33, 3GPP further discloses wherein the information on the UE group comprises an external group identifier of the UE group (3GPP, pg. 68 Information on the UE(s) whose traffic is to be routed. This may correspond to: groups of UEs identified by an External Group Identifier).
Regarding claim 34, 3GPP further discloses wherein the multiple PDU sessions are identified according to at least one of the information to identify the traffic and the information on the UE group (3GPP, pg. 68 Information on the UE(s) whose traffic is to be routed. This may correspond to: groups of UEs identified by an External Group Identifier).
Regarding claim 35, 3GPP discloses wherein the common application location is included by each of UP paths selected or reselected for the multiple sessions (3GPP, pg. 142-143 The selection and reselection of the UPF are performed by the SMF by considering UPF deployment scenarios such as centrally located UPF and distributed UPF located close to or at the Access Network site and UPF's relative static capacity among UPFs supporting the same DNN (i.e. common application location)).
	Regarding claim 36, 3GPP discloses wherein the SMF selects or reselects the common application location during selecting or reselecting the UP paths (3GPP, pg. 142-143 The selection and reselection of the UPF are performed by the SMF by considering UPF deployment scenarios such as centrally located UPF and distributed UPF located close to or at the Access Network site and UPF's relative static capacity among UPFs supporting the same DNN (i.e. common application location)).
Regarding to claims 37-44, these claims recite “a system comprising a policy control function and a session management function” and “A non-transitory computer readable medium having stored instructions” (Girolamo, Fig. 13C, Col. 40 line 1-5)) that disclose similar steps as recited by the method of claims 24-27 and 32-36, thus are rejected with the same rationale applied against claims 24-27 and 32-36 as presented above.
	Conclusion

	
	


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415